Title: To James Madison from William C. C. Claiborne, 29 April 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 29 April 1806, New Orleans. “I am sorry to perceive the divisions which exist in Congress, and particularly among men whose political sentiments were formerly in union, but I have no doubt ⟨but?⟩ that virtuous men and virtuous measures will meet with the support of the Nation.
                    “The personal observations with respect to myself which Mr. Randolph thought proper to make on the Floor of Congress on the 5th. of March last, are illiberal and unjust: They cannot however do me serious injury. My official acts are approved by my conscience, and my public reputation can receive no ijury by a just and full investigation. The Correspondent of Mr. Randolph has made him to speak a language the reverse of Truth! This Government is not a imbecile one! It is sufficiently

strong for all good purposes! I ask Mr. Randolph and his friend to produce proofs of it’s imbecility? I ask, if the laws are not enforced? If personal rights are not secured; and good Order preserved? I do not know, nor do I believe that the Government is odious. If there are persons who would have preferred an other system, it does not follow that the present one deserves their odium. How far my appointment may be popular in this Territory is not for me to say. In my situation, I am not always approached with the language of truth, or the voice of candor. It is very certain that my office has attached the envy of some, and like other men invested with power, it has been impossible for me to use it in such a way as to have conciliated the good opinion of all. My Enemies may probably be numerous—but, I am assured of the confidence of many honest men, of which neither Mr. Randolph or his Correspondent can deprive me.
                    “With respect to the discontents of the People, I by no means consider them as general or as serious as is represented. That the Louisianians have a great partiality for France as their mother Country, that former habits had attached many of them to the spanish system of government, and that the intrigues of a few artful designing men had promoted discontents, and occasioned me much trouble—are facts of which I have long since apprised you; but so far from admitting that the Louisianians are prepared to receive, with open arms, an Invader, I am impressed with an opinion, that, in the event of war, many of the Creoles of the Country would be found faithful to the United States. Perhaps a disposition to remain neutral might become prevalent, as the surest means of preserving their property; but on these points I have been sufficiently explicit in my former letters.
                    “I am sorry to have said so much on a subject which relates more immediately to myself; but I trust I shall find in your indulgence, my apology. At all times I shall be prepared to vindicate my official conduct before a Constitutional Tribunal: and to the President of the United States, or to you Sir, I shall be proud of an opportunity to explain and justify such of my acts as may have been excepted to.
                    “You will oblige me by laying this letter before the President of the United States.”
                